Mr. Justice Lipscomb
delivered the opinion of the court.
This question underwent the most patient and thorough investigation in the case of Bryant v. Kelton, 1 Tex. 434, at the last term, and the opinion of the court in that case settles the law on sound principles.
According to the rule then laid down, the facts assumed in the charge of the court in the case at bar, as constituting fraud, were held to be only prima facie evidence of frattd, and susceptible of explanation before the jury.
The judgment must be reversed and the cause remanded.